Exhibit 10.43

 

FIRST AMENDMENT TO THE CONFIDENTIAL LICENSE AGREEMENT
FOR GAME BOY ADVANCE

 

THIS FIRST AMENDMENT (“First Amendment”) amends that certain Confidential
License Agreement for Game Boy Advance dated May 10, 2001 between Nintendo of
America Inc. (“Nintendo”) and Activision Publishing, Inc. (“Licensee”)
(“Original Agreement”).

 

RECITALS

 

The Original Agreement expires on May 10, 2004, and the parties desire to extend
the Term of the Original Agreement for an additional three (3) years.

 

The definitions in the Original Agreement are incorporated by reference into
this First Amendment and shall be deemed to have the same meanings as those
ascribed to them in the Original Agreement unless otherwise set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The definition of “Term” as set forth
in Section 2.20 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

 

“‘Term’ means six (6) years from the Effective Date.”

 

2.                                       All other terms and conditions of the
Original Agreement shall remain in full force and effect. This First Amendment
may be signed in counterparts and by facsimile, which together shall constitute
one original First Amendment. This First Amendment shall be effective as of May
10, 2004.

 

 

IN WITNESS WHEREOF, the parties have entered into this First Amendment.

 

 

NINTENDO:

LICENSEE:

 

 

Nintendo of America Inc.

Activision Publishing, Inc.

 

 

By:

 /s/ James R. Cannataro

 

By:

 /s/ George Rose

 

 

 

Name:

James R. Cannataro

 

Name:

George Rose

 

 

 

Its:

 EVP; Administration

 

Its:

 Sr. VP & Gen. Counsel

 

 

 

Date:

5/11/04

 

Date:

5.7.04

 

 

--------------------------------------------------------------------------------